—Judgment of resentence, Supreme Court, New York County (Richard D. Carruthers, J.), rendered March 27, 2009, resentencing defendant to concurrent terms of nine years, to be followed by five years’ postrelease supervision, unanimously affirmed. Appeal from order, same court and Justice, entered on or about April 21, 2010, which denied defendant’s CEL 440.20 motion to set aside the resentence, unanimously dismissed as academic.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Defendant was resentenced prior to the maximum expiration date of his single aggregated sentence (see People v Wilson, 92 AD3d 512 [2012]).
We perceive no basis for reducing the term of postrelease supervision. Concur — Saxe, J.P., Friedman, Renwick, DeGrasse and Richter, JJ.